DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-20 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of fire suppression configuration system for use in kitchens that detects a fire condition.  A neck which has a valve that selectively prevents the expellant gas from flowing through the neck.  The fire suppression configuration system comprises one or more processors and a memory which has a processor-executable instruction that is executed by the one or more processors. The user interface receives through an indication of multiple components of a fire suppression system.  The user interface receives an instruction to assign an input device of the fire suppression system to an input interface of a fire suppression system controller of the fire suppression system.  The user interface receives an instruction to assign an output device of the fire suppression system to an output interface of the fire suppression system controller.  An indication receives one of a fire conditions and a supervisory condition corresponding to the input device. A simulation is executed by identifying each output response corresponding to the one of the fire conditions and the supervisory condition of the input device.  The configurator receives an indication of a plurality of components of a fire suppression system, an instruction to assign an input device of the fire suppression system to an input interface of a fire suppression system controller and at least one component, receive, an instruction to assign an output device to an output interface of the fire suppression system controller and at least one component, an indication of a connection between a first component and a second component, and an indication of at least one of a fire condition and supervisory condition corresponding to at least one input device, determines an output response of each output device by identifying each component that the output device is assigned and connected with, and executes a simulation using each output response corresponding to the at least one of the fire condition and supervisory condition.  The components of the system is arranged in a hierarchy of layers.  The hierarchy can represent functional relationships between the components of the system, such as to determine whether specific actuators or relays should activate responsive to fire conditions or other conditions being detected.  The system may include multiple controllers each assigned to one or more layers or components thereof; for example, the controller can include a plurality of independent control units that can each control operation of a respective actuator or relay.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
Consider claim 1, the best reference found during the process of examination,Brown (US 10984151 B1), discloses a methods and systems described in this disclosure are directed to rendering audiovisual (A/V) simulation of a disaster situation at a facility by artificially simulating the disaster situation. The disaster situation uses a 3D model of the environment associated with the facility. Embodiments of the disclosed system continuously collect data relating to reactions of one or more users to the simulation model. Upon analyzing the reactions of one or more users to the simulation model, the system provides A/V indicators such as an avatar, a virtual teacher, or a virtual user to provide information for responding to the disaster situation. In some embodiments, the simulation model can be customized based on one or more factors, such as an age of the one or users, a skillset of the one or more users, a geographical location of the facility.
Consider claim 1, another best reference found during the process of examination,Skaaksrud (US 20200098241 A1), discloses a  blanket apparatus is described for enhanced detecting of an environmental anomaly relative to a shipping container temporarily maintaining packages. Generally, the apparatus includes a detection blanket disposed proximate the packages and multiple sensor-based ID nodes integrated as part of the detection blanket in a geographically disperse configuration relative to the detection blanket. Each of the sensor-based ID nodes has a processor, memory (with ID node monitoring program code), an environmental sensor, and a wireless radio transceiver. The sensor generates sensor data related to an environmental condition adjacent the sensor and indicative of the environmental anomaly when the sensor data generated is above a threshold condition for that sensor. The transceiver is configured to access and broadcast the sensor data generated in response to a report command from the ID node's processor when the ID node processor executes the ID node monitoring program code.
Claims 10 and 19 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 10 and 19 are patentable over related arts.  Claims 2-9, 11-18, and 20 depend from claims 1, 10, and 19, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  


Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689